IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             July 8, 2009

                                     No. 08-31187                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



UMEKKI L GREEN

                                                   Plaintiff - Appellant
v.

BOARD OF SUPERVISORS OF LOUISIANA STATE UNIVERSITY AND
AGRICULTURAL AND MECHANICAL COLLEGE

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:07-CV-1819


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Umekki Green, proceeding pro se, contests the summary judgment
awarded the Board of Supervisors of Louisiana State University and
Agricultural and Mechanical College (LSU), but only on two procedural points:
the district court’s not giving Green adequate time to obtain new counsel; and,
(2) its denying Green’s motion to supplement the record.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-31187

      Green, a black female, was employed at the R.L. Redd Swanson Center for
the Youth as a graduate social worker. Louisiana law, and Green’s job, required
her to be licensed by the State Board of Social Workers. Although Green was
warned in November and December 2005 that her provisional license would
expire on 31 December 2005, she allowed it to do so. In January 2006, she was
suspended without pay until she renewed it. She did so and returned to work
at the end of that month.
      Upon her return, she appealed her suspension without pay; the State Civil
Service Commission determined suspension without pay was an inappropriate
sanction; a Louisiana Court of Appeal affirmed; and Green received back pay for
the suspension period. She resigned from her position in March 2006.
      In October 2006, she filed a Charge of Discrimination with the EEOC,
claiming the January 2006 suspension constituted racial discrimination. The
EEOC mailed a Dismissal and Notice of Rights letter in July 2007.
      Green filed this action in November 2007, claiming discrimination on the
basis of race and gender, retaliation for having engaged in protected activity, a
hostile-work environment, and constructive discharge. In September 2008,
Green’s counsel withdrew, and she was given 45 days to obtain new counsel or
to proceed pro se.
      LSU moved for summary judgment that October. On 24 October, Green
advised she would proceed pro se. On 10 November, 2008, the district court
granted LSU summary judgment, concluding: Green failed to make a prima facie
case of her racial-discrimination claims; and Green had failed to exhaust her
non-racial-discrimination claims, because her EEOC complaint only addressed
discrimination on the basis of race.
      As noted, Green challenges only the amount of time the district court
granted her to obtain new counsel and that court’s denial of her motion to
supplement the record. In other words, she does not contest the summary

                                       2
                                    No. 08-31187

judgment on the merits. Accordingly, she has abandoned this issue. See, e.g.,
Price v. Digital Equip. Corp., 846 F.2d 1026, 1028 (5th Cir. 1988) (“Although we
liberally construe the briefs of pro se appellants, we also require that arguments
must be briefed to be preserved.”) (citations omitted).         Assuming she does
challenge the summary judgment, it was proper, essentially for the reasons
stated by the district court. In addition, Green falls far short of adequately
briefing either issue presented.
      Because Green failed to object to the time given her to obtain new counsel,
we review this issue only for plain error. E.g., Love v. Nat’l Med. Enter., Inc.,
230 F.3d 765, 771 (5th Cir. 2000) (error raised for the first time on appeal
regarding “procedural propriety of the summary judgment ruling” is reviewed
for plain error only.) “To obtain relief, [Green] must show: (1) error; (2) that is
plain (clear or obvious); and (3) that affects [her] substantial rights.” United
States v. Rojas-Gutierrez, 510 F.3d 545, 548 (5th Cir. 2007). Even if this showing
is made, it is within our discretion to correct the error; generally, we will do so
only if it “seriously affects the fairness, integrity, or public reputation of judicial
proceedings.” Id.
      Green has not established that the 45 days granted her to obtain new
counsel was error. “A trial court’s exercise of its discretion to either grant or
deny a continuance will not be disturbed on appeal absent a clear abuse of
discretion.” United States v. Hughey, 147 F.3d 423, 431 (5th Cir. 1998). The
summary record does not indicate that 45 days constituted an inadequate
amount of time for Green to obtain new counsel, nor that she was otherwise
afforded an inadequate amount of time to respond to the summary-judgment
motion. Accordingly, Green has not shown plain error.
      For her other issue, Green contends the district court erred by denying her
motion to supplement the record. On 22 December 2008, more than a month
after the 10 November 2008 final judgment and 17 days after Green filed her

                                          3
                                   No. 08-31187

notice of appeal, she moved the district court to supplement the record. (The
district court did not deny Green’s motion; it rejected it as deficient.) “The filing
of a notice of appeal is an event of jurisdictional significance–it confers
jurisdiction on the court of appeals and divests the district court of its control
over those aspects of the case involved in the appeal.” Griggs v. Provident
Consumer Discount Co., 459 U.S. 56, 58 (1982). In short, the district court
lacked jurisdiction to consider Green’s motion.
      AFFIRMED.




                                         4